DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, 15, and 19-21 drawn to a tire comprising a belt formed by winding a strip in a sine wave pattern, classified in class 152, subclass 533.
II. Claims 14 and 16-18 drawn to a tire comprising a belt formed with aramid, nylon, or a blend thereof, classified in class 152, subclass 526.
3.	Inventions I and II are related as independent inventions.  Invention I requires a sine wave pattern and such is not required by Invention II.  Invention II, on the other hand, requires the use of aramid, nylon, or a blend thereof and such is not required by Invention I.  As such, respective inventions are directed to distinct inventions having unique and separate means for establishing patentability and restriction is appropriate.  
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II have acquired a separate status in the art in view of their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	During a telephone conversation with Katherine Smith on November 14, 2022 a provisional election was made without traverse to prosecute the invention of a tire including a belt formed with a sine wave pattern, claims 1-13, 15, and 19-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 3-157204). 
As best depicted in Figures 103, Sato is directed to a tire construction comprising a reinforcing layer 14 (claimed cut belt) formed by winding a strip or tape 17 in a sinusoidal wave pattern (see translation).  Each strip or tape 17 includes 4 cords 18 and a covering material 19.   
With respect to claim 11, Sato teaches the exemplary use of aramid (Kevlar®) (see translation).
Regarding claim 21, Sato broadly refers to a wave shape (see translation). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
As detailed above, Sato is directed to a cut belt ply formed by winding a tape in a wide variety of patterns, including a sinusoidal pattern.  Sato further suggests the use of a plurality of common cord materials, such as aramid (Kevlar®).  In such an instance, however, Sato is silent with respect to the linear density of the cords or the amount of twist.
In any event, the claimed linear density and twisting amount are consistent with those that are conventionally used in a wide variety of cord reinforced tire components, including those in the belt or crown region.  In fact, tire cord constructions are commonly described in terms of a wide range of linear densities and twisting amounts.  Furthermore, it is well recognized that linear densities and twisting amounts are highly dependent on the tire size and ultimately the intended use of the tire (larger linear densities, for example, are commonly used in tires where greater strength reinforcement properties are desired).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known linear densities and twisting amounts absent a conclusive showing of unexpected results.     
As to claims 4-7, the general disclosure of a sinusoidal pattern would have been recognized as encompassing the claimed periods, amplitudes, and radii.  It is emphasized that Applicant has not provided a conclusive showing of unexpected results for the claimed parameters, it being further noted that said parameters are consistent with those that are commonly used in tire belt layers including sinusoidal patterns.
With respect top claim 8, Sato is directed to strips or tapes 17 having at least one cord 18.  The exemplary strips 17 depicted in the figures have 4 cords.  Given the disclosure to include at least 1 cord 18, it is evident that Sato is directed to strips having any number of widths (the greater the number of cords, the greater the overall strip width).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the strips of Sato with a width between 6.4 mm (.25 inches) and 12.7 (0.5 inches) given the general disclosure detailed above.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of widths.  Lastly, given the general order of belt cords (for example, on the order of 1 mm), it reasons that an overall width would fall within the claimed range).    
10.	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and further in view of Mirtain (US 4,201,260).
As detailed above, Sato is directed to a belt ply having a sinusoidal pattern.  Sato further teaches the exemplary use of aramid.  Sato, however, is silent with respect to the use of nylon.
In any event, Sato broadly teaches the use of non-extensible materials, such as steel , aramid or the like.  One of ordinary skill in the art at the time of the invention would have found it obvious to use additional materials, such as nylon, that fall under the genus of “non-extensible” materials in tire belt assemblies.  Mirtain, for example, is directed to a similar tire construction including a zero degree belt or band layer (directly analogous to belt layer 14 of Sato) and teaches the alternative use of aramid and nylon as “substantially inextensible” materials (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious use any number of well known and conventional cord materials in the strip of Sato, including those required by the claimed invention.
Regarding claim 10, nylon 6,6 represents one of the most well-known and conventional nylon materials used in tire cord constructions.       
11.	Claim(s) 12, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and further in view of Fritsch (US 6,601,378).
As detailed above, Sato is directed to a belt ply having a sinusoidal pattern.  Sato further teaches the exemplary use of aramid.  Sato, however, is silent with respect to the use of first and second materials to form a merged or hybrid cord.
In any event, it is extremely well known and conventional to use cords with a single material or a combination of cord materials in any number of tire components.  More particularly, the use of first and second materials provides a cord that combines the benefits of each individual material.  Fritsch, for example, recognizes the known use of hybrid cords in tire belt layers (Column 1, Lines 5-15 and Column 6, Lines 10-20).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well known and conventional cord constructions in the belt of Sato.  It is emphasized that the disclosure of aramid is exemplary, as evidenced by the language “or the like” (see translation).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use conventional hybrid or merged cords in the belt layer of Sato.  
Regarding claim 13, Fritsch recognizes the known use of aramid and nylon in hybrid or merged cords (Column 5, Lines 30+).
As to claim 19, Sato is directed to strips or tapes 17 having at least one cord 18.  The exemplary strips 17 depicted in the figures have 4 cords.  Given the disclosure to include at least 1 cord 18, it is evident that Sato is directed to strips having any number of widths (the greater the number of cords, the greater the overall strip width).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the strips of Sato with a width essentially less than approximately 51 mm (2 inches) given the general disclosure detailed above.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed range of widths.  Lastly, given the general order of belt cords (for example, on the order of 1 mm), it reasons that an overall width would fall within the claimed range).    
Conclusion  
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 30, 2022